Case 7:20-cv-01999-VB Document 14 Filed 08/12/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee eee eee eceeeee x
DANIEL JEAN-GILLES,

Plaintiff, ;
v. : ORDER
ROCKLAND COUNTY; EDWIN DAY; and : 20 CV 1999 (VB)
JOSE GUILLERMO ROSA, :

Defendants. :
008 9a et a a em tit 7 -= i 0 00 -X

 

On March 5, 2020, plaintiff Daniel Jean-Gilles commenced the instant action against
defendants Rockland County, Edwin Day, and Jose Guillermo Rosa. (Doc. #1). On April 17,
2020, plaintiff filed an amended complaint. (Doc. #3).!

On July 20, 2020, plaintiff docketed proofs of service indicating service on defendants on
July 20, 2020. (Doc. #13). Accordingly, defendants had until August 10, 2020, to respond to the
amended complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

To date, defendants have neither appeared in this action nor answered, moved, or
otherwise responded to the amended complaint.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to defendants by August 26, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants by September 9, 2020. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: August 12, 2020
White Plains, NY
SO ORDERED:

Vil (fale

Vincent L. Briccetti
United States District Judge

 

On July 15, 2020, plaintiff attempted to file a second amended complaint. (Doc. #9).
However, the Clerk of Court rejected the filing because the Court had not granted plaintiff leave
to further amend his pleading. See Fed. R. Civ. P. 15(a)(1) (noting “[a] party may amend its
pleading once as a matter of course.”) (emphasis added); see also Fed. R. Civ. P, 15(a)(2) (noting
“i[n] all other cases, a party may amend its pleading only with the opposing party’s written
consent or the court’s leave.”).
